                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON

CRIMINAL ACTION NO. 19-CR-55-DCR

UNITED STATES OF AMERICA                                                         PLAINTIFF


V.                           NOTICE OF APPEARANCE


MIKHY FARRERA-BROCHEZ                                                      DEFENDANT

                                     * * * * * *

       The United States gives notice that, in addition to Assistant United States Attorney

Dmitriy Slavin, the undersigned will represent the United States in this case.

                                                 Respectfully Submitted,

                                                 ROBERT M. DUNCAN, JR.
                                                 UNITED STATES ATTORNEY

                                          By:    s/ James T. Chapman
                                                 Special Assistant United States Attorney
                                                 260 W. Vine Street, Suite 300
                                                 Lexington, Kentucky 40507-1612
                                                 (859) 685-4804
                                                 James.Chapman2@usdoj.gov
                              CERTIFICATE OF SERVICE

       On May 24, 2019, I electronically filed this document through the ECF system,

which will send the notice of electronic filing to:

                     Adele Burt Brown
                     Attorney for Mikhy Farrera-Brochez

                                                  s/ James T. Chapman
                                                  Special Assistant United States Attorney




                                              2
